The Attorney General of Texas
                                            June    5,   1980
MARK WHITE
Attorney General


                   Honorable Bob Bullock                        Opinion No. m-19      1
                   Comptroller, Ptilic Accounts
                   L.B.J. Building                              Re: Authority       of   the     Texas
                   Austin, Texas 767ll                          Prosecutors   Coordinatiw     Council
                                                                to contract   with an attorney to
                                                                assist   the district   attorney     to
                                                                prepare and try a case

                   Dear Mr. Bullock:

                         The Texas Prosecutors Coordinating Council has presented you with a
                   voucher for payment of legal services by a private attorney.    You inform us
                   that the Council employed an attorney to assist the dBtrict attorney for Bell
                   County in preparing and trying a criminal case.         This assistance was
                   rendered in response to a request by the district attorney of Bell County.
                   For purposes of this opinion, we assume, without deciding, that these facts
                   are true and have been properly verified. You ask whether you may legally
                   pay this claim. See Norris v. Bullock, 580 S.W.2d 812 (Tex. l979); Bullock v.
                   Calvert, 480 S.W. 367 (Tex. 1972); Attorney General Opinion 0-1-m

                          Funds appropriated to the Prosecutors Coordinating Council by the
                   Legislature out of the Criminal Justice Planning Fund were vetoed by the
                   governor. General Appropriations Act, Acts 1979, 66th Legislature, chapter
                   843 at 2445. The Council is operating on federal funds appropriated by the
                   General Appropriations Act “for any purpose for which the Federal grant
                   allocation,  aid or payment was made. . . in carrying out the Council’s
                   duties.” General Appropriations Act at 2465.

                          The appropriation to the Council is subject to the limitations set forth
                   in Article V of the General Appropriations Act. It is the intent of the
                   Legislature to restrict and limit by these provisions the conditions under
                   which appropriated funds might be spent. The section V riders apply to
                   federal funds appropriated by the General Appropriations Act. Section 42 of
                   Article V provides as follows:

                                 Section 42. OUTSIDE LEGAL COUNSEL. Prior
                              to expenditure of funds for retaining outside legal
                              counsel, agencies and departments    covered by this
                              Act shall request the Attorney General to perform




                                                    P.   611
Honorable Bob Bullock - Page Two          (NW-19 1 I



            such services.    If the Attorney General cannot provide such
            services, he shall so certify to the requesti% agency who may
            then utilize appropriated funds to retain outside counseL

Acts 1979, 66th Leg., ch. 843 at 2917. This rider was found to be constitutional           in
Attorney General Opinion H-268 (19741 It constitutes a limitation on the appropriation
to the Texas Prosecutors Coordinating Council. None of its funds may be legally spent
by any agency to employ %utside” legal counsel unless the Attorney General has been
requested to perform the needed services and has certified his inability to do so.
Attorney General Opinion H-268 (1974); see also Shepperd v. Alan@ 303 S.W.2d 846
(Tex. Civ. App. -San Antonio 1957, no writ).Attorney          General could have assisted
prosecution in district court at request of district attorney but did not have exclusive
power to prosecute election frauds). Since the Prosecutors Coordinating Council has
not made the request nor received the certification required by section 42, you have no
authority to pay the vouchers you inquire about.     In light of the application of article
V, section 42, we need not address any other possible legal objections to this claim.

                                      SUMMARY

                 Before the Texas Prosecutors       Coordinating Council may
            spend appropriated funds to hire an outside attorney to assist a
            district attorney in prosecution of a case, it must request the
            Attorneys General to perform the services and receive his
            certification  that he is unable to do so.

                        ~.-               ved&&
                                            MARK         WHITE
                                            Attorney     General of Texas

JOHN W. FAINTER, JR.
First Assistant Attorney General

TED L. HARTLEY
Executive Assistant Attorney    General

Prepared by Susan Garrison
Assistant Attorney General

APPROVED:
OPINION COMMITTEE
C. Robert Heath, Chairman
James Allison
Jon Bible
Susan Garrison
Rick Gilpin
Bruce Youngblood




                                              P.   612